NONPRECEDENTIAL DISPOSITION
                           To be cited only in accordance with
                                   Fed. R. App. P. 32.1



                 United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois  60604

                                   Submitted June 9, 2014*
                                    Decided June 16, 2014

                                            Before

                             WILLIAM J. BAUER, Circuit Judge

                            RICHARD A. POSNER, Circuit Judge

                           JOHN DANIEL TINDER, Circuit Judge

No. 14‐1442

UNITED STATES OF AMERICA,                            Appeal from the United States District
                 Plaintiff‐Appellee,                 Court for the Central District
                                                     of Illinois.
       v.
                                                     No. 3:11‐cr‐30068‐SEM‐BGC‐1
ANTHONY M. LYONS,
             Defendant‐Appellant.                    Sue E. Myerscough, 
                                                     Judge.

                                          O R D E R

       Anthony  M.  Lyons  appeals  his  sentence  under  the  Armed  Career  Criminal  Act
(ACCA), 18 U.S.C. § 924(e). He previously appealed his conviction for possession of a
firearm  as  a  felon  as  well  as  his  sentence.  We  affirmed  his  conviction  but,  finding
procedural errors in the sentence, we remanded for resentencing. See United States v. Lyons,


       *
      This successive appeal has been submitted to the original panel under Operating
Procedure 6(b).
No. 14‐1442                                                                                 Page 2

733 F.3d 777 (7th Cir. 2013), cert. denied, 134 S. Ct. 1779 (2014). At resentencing, the district
court imposed the same sentence that it had imposed before: 210 months’ imprisonment.
 
        Lyons  argues  that  the  district  court  erred  in  sentencing  him  under  the  ACCA
because the government did not allege the nature and fact of his prior convictions in the
indictment or prove them beyond a reasonable doubt to a jury. He concedes, however, that
his argument is foreclosed by Almendarez‐Torres v. United States, 523 U.S. 224 (1998), see, e.g.,
United States v. Long, 748 F.3d 322, 328–29 (7th Cir. 2014), petition for cert. filed, (U.S. May 14,
2014)  (No.  13‐10155),  and  so  he  merely  seeks  to  preserve  the  issue  for  review  in  the
Supreme Court. As Lyons also concedes, Alleyne v. United States, ––– U.S. –––‐, 133 S. Ct.
2151, 2155 (2013), did not overrule Almendarez‐Torres’s exception for the fact of a prior
conviction. Id. at 2160 n.1. We are bound by Almendarez‐Torres, Long, 748 F.3d at 329, and
leave to the Supreme Court whether to revisit that decision.  

    Accordingly, we note that Lyons has preserved his objection to application of the
ACCA and AFFIRM his sentence.